Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered November 15, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the defendant, there is no reasonable view of the evidence which would support a finding that he acted recklessly when he inflicted fatal stab wounds upon the victim. Thus, the defendant was not entitled to the submission to the jury of manslaughter in the second degree as a lesser included offense of *895murder in the second degree (see, People v Martin, 59 NY2d 704; People v Glover, 57 NY2d 61; People v Green, 56 NY2d 427, rearg denied 57 NY2d 775).
In addition, we find that the sentence imposed does not constitute an abuse of discretion (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87). Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.